Citation Nr: 0217642	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 determination from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined, in essence, that 
new and material evidence had not been submitted to reopen a 
previously denied claim of basic eligibility for VA 
disability benefits.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
1991) applies to the reopening of claims that were 
disallowed for any reason, including those claims for 
establishing status as a claimant.  See D'Amico v. West, 209 
F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of that 
holding, it appears that even claims for basic eligibility 
that have previously been finally denied must first meet the 
new and material evidence requirement before that claim can 
be reopened.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996) we are obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination upon that issue.


FINDINGS OF FACT

1.  In October 1999 the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits.  

2.  Additional evidence submitted since the October 1999 
decision is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issue at 
hand, and, by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the final October 1999 determination 
wherein the RO determined that the appellant did not meet 
the basic eligibility requirements for VA benefits is not 
new and material, and the appellant's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence which was of record prior to the October 1999 
determination wherein the RO found that the appellant had no 
valid service in the Armed Forces of the United States is 
reported in pertinent part below.

In November 1991 the service department determined that the 
appellant had no recognized guerrilla service, nor was he a 
member of the Philippine Commonwealth Army, including in the 
service of the United States Armed Forces.  Subsequently, 
the RO denied the appellant's claim for benefits in a 
November 1991 letter, on the basis that the appellant did 
not have recognized military service.

In February 1992, the appellant submitted an "Affidavit for 
Philippine Army Personnel" in support of his claim for VA 
benefits.  In a June 1992 certification, the service 
department indicated that the evidence submitted was 
insufficient to warrant a change in the prior negative 
certification.  In a July 1992 letter, the RO denied the 
appellant's claim for VA benefits.  In a February 1997 
decision, the Board determined that the appellant had not 
timely initiated an appeal from the RO's November 1991 and 
July 1992 decisions.  

In February 1998 the appellant inquired about VA benefits.  
In June 1998, the RO informed the appellant that he did not 
have valid service for VA benefits and that he should 
inquire with the Philippine Veterans Affairs Office for 
benefits under the Philippine government program.  

In July 1999 the appellant submitted a letter from the 
USAFIP Area Command Headquarters, dated March 30, 1946.  The 
appellant again sought eligibility for VA benefits.  In 
October 1999, the RO notified the appellant that claim was 
denied on the basis of a lack of recognized military 
service.   


In September 2000 the appellant again sought to reopen his 
claim for VA benefits.  In a letter that same month, the RO 
informed the appellant that he may not be considered a 
veteran for VA purposes, because the Department of Army 
verified that he had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  

In October 2000, the appellant submitted copies of an 
"Affidavit for Philippine Army Personnel," a certification 
from the Armed Forces of the Philippines, and a copy of a 
March 1946 document from Headquarters, USAFIP Area Command.  

With his current substantive appeal, received in August 
2001, the appellant submitted various supporting documents 
including an "Affidavit for Philippine Army Personnel," a 
certification from the General Headquarters of the Armed 
Forces of the Philippines, a copy of a March 1946 document 
from Headquarters, USAFIP Area Command, and a Report of 
Proceedings of the Military Personnel Status Board.    

In August 2001, the RO asked the service department to 
verify any service for the veteran based upon various 
spellings of his name, as well as possible service numbers.  
In an April 2002 response, the service department provided 
an endorsement that no change was warranted in the prior 
negative certification.  

II.  Legal Analysis

A.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096, 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants 
attempting to reopen claims.  In particular, the Secretary 
determined that VA should request any existing records from 
Federal agencies or non-Federal agency sources, if 
reasonably identified by the claimant, in order to assist 
the claimant in reopening his or her claim.  66 Fed. Reg. 
45,628.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that this case turns upon a 
legal matter, and that medical records and examination 
reports are not pertinent to the Board's decision.  By 
virtue of the statement of the case and supplemental 
statement of the case, as well as informational 
correspondence provided by the RO, the veteran has been 
given notice of the evidence necessary to substantiate his 
claim for basic eligibility for VA benefits.

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, including 
any relevant records adequately identified by him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to evidentiary 
development requirements).  Based upon evidence submitted by 
the appellant, the RO sought additional information from the 
service department in an attempt to verify qualifying 
service.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for 
a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of 
veteran status, or other lack of legal eligibility.  66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R § 3.159(d)). 

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).


B.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of 
service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

The law authorizes the payment of a pension to a "veteran" 
of a war who has the requisite service and who is 
permanently and totally disabled from non-service-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active miliary, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 
3.1(d) (2002).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.6 (2002).

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a) 
(2002).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Office, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits.

Service department certified recognized guerrilla service 
and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits. 38 C.F.R. § 3.8(c) and 
(d) (2002).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  See 38 C.F.R. § 3.8(d)(1), (2) 
(2002).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the 
service department. A copy of an original 
document is acceptable if the copy was 
issued by the service department or if the 
copy was issued by a public custodian of 
records who certifies that it is a true and 
exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information 
as to length, time, and character of 
service; and

(3) in the opinion of VA, the document is 
genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a) (2002).  
However, where the appellant does not submit 
evidence of service or the evidence 
submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request 
verification of service from the service 
department.

The Court has held that VA is prohibited from finding, on 
any basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

C.  Discussion

In this case, evidence has been submitted which was not in 
the record at the time of the October 1999 determination.  
The evidence presented since the October 1999 determination 
includes statements by the appellant, affidavits, and 
certifications submitted by the appellant, and a 
verification-of-service report by the service department.  

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to basic eligibility for VA disability benefits.  
38 C.F.R. § 3.156(a).

The statements by the appellant, affidavits, and 
certifications are new, to the extent that they were not 
previously of record, and they are not cumulative of other 
evidence already on file.  Duplicate statements or 
documents, by their very nature, may not be new and 
material.  38 C.F.R. § 3.156.  

However, the "new" evidence is not material because it bears 
no relevance to the issue in this case.  Such evidence does 
not bear directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits.  
Such an issue turns upon the nature of the military service 
as recognized by law.  

The documents submitted by the appellant in support of the 
claim fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  As such, they are not new and material evidence.  

There is no contention that the service as verified by the 
service department is erroneous in such a way as to warrant 
a further request to the service department to verify or re-
certify additional military service. See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  The RO responded to the present 
attempt to reopen the appellant's previously denied claim by 
again seeking supportive evidence, but the verification that 
the RO obtained in conjunction with the attempted reopening 
was not supportive of the appellant's claim.  As well, that 
is not new and material evidence, as it is duplicative of 
the prior negative verifications.   

For these reasons, the Board concludes that the appellant 
has not presented new and material evidence to reopen the 
claim of basic eligibility for VA disability benefits.  As 
new and material evidence has not been submitted to reopen 
the appellant's claim of basic eligibility for VA disability 
benefits, the claim may not be reopened.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen the previous finally denied claim of basic 
eligibility for VA disability benefits, the appeal is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

